Citation Nr: 0507192	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  00-24 234A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for neck 
and back injuries, to include headaches, dizziness, sleep 
problems, and numbness in the extremities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 
INTRODUCTION

The veteran served on active duty from August 1979 to August 
1982.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 decision by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which the RO determined that new and 
material evidence had not been presented to reopen a claim of 
entitlement to service connection for neck and back injuries, 
to include headaches, dizziness, sleep problems, and numbness 
in the extremities.  


FINDINGS OF FACT

1.  In an unappealed decision, dated in November 1997, the RO 
denied claims of entitlement to service connection for neck 
and back injuries.  

2.  The evidence received since the RO's November 1997 
decision which denied service connection for neck and back 
injuries, which was not previously of record, and which is 
not cumulative of other evidence of record, bears directly 
and substantially upon the specific matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been received since the RO's 
November 1997 decision which denied a claim of entitlement to 
service connection for neck and back injuries; the claim for 
service connection for neck and back injuries, to include 
headaches, dizziness, sleep problems, and numbness in the 
extremities, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence

As an initial matter, there has been a significant change in 
the law during the pendency of this appeal with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000). In this decision, the 
Board has reopened the veteran's claim, and directed that 
additional development be undertaken. Therefore, any further 
discussion of whether VA has complied with the VCAA at this 
time would be premature.

A review of the claims file shows that the RO initially 
denied the veteran's claim of entitlement to service 
connection for neck and back injuries in August 1991.  There 
was no appeal, and the RO's decision became final.   See 
38 U.S.C.A. § 7105(c).  After additional evidence was 
received the RO denied the claims again in June 1997 and 
November 1997.  There was no appeal in either case, and the 
RO's decisions became final.   Id.  

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. 
§ 5108.  

In January 2000, the veteran filed to reopen her claim, and 
in March 2000 the RO denied the claim.  The veteran has 
appealed.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.

The definition of "new and material evidence" was revised, 
but the revision applies to claims for benefits received by 
VA on or after August 29, 2001.  66 Fed. Reg. 45620, 45629 
(August 29, 2001).  As the veteran's claim was received 
before that date, the new definition does not apply in this 
case.

The most recent and final denial of this claim was the RO's 
decision dated in November 1997.  Therefore, the Board must 
determine if new and material evidence has been submitted 
since the RO's November 1997 decision.  See 38 U.S.C.A. 
§ 5108.  When determining whether the evidence is  new and 
material, the specified basis for the last final disallowance 
must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by  service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

The evidence of record at the time of the RO's November 1997 
decision included the veteran's service medical records, 
which showed that in March 1980, she was treated for 
complaints that included headaches "late in cycle," and 
dizziness.  In May 1980, the veteran was treated on two 
different days after reporting that she had sustained a fall 
while roller skating two weeks before.  Specifically, on May 
13, 1980, she complained of pain and dizziness.  The 
impression was tension headache.  On May 23, 1980, she was 
treated for complaints of headache, blurred vision and 
difficulty sleeping.  The impression was "headache - 
functional."  In February 1982, she was treated for 
headaches and eye symptoms.  The provisional diagnosis was 
headache, probably not related to vision problems.  The 
veteran's separation examination report, dated in June 1982, 
showed that her head, spine, and neurological system were 
clinically evaluated as normal.  In a "report of medical 
history" accompanying the separation examination report, 
which was signed by the veteran, she denied a history of 
recurrent back pain, head injury, "frequent trouble 
sleeping," "frequent or severe headache," and "dizziness 
or fainting spells."  

As for the post-service evidence, it included VA and non-VA 
treatment reports, dated between 1984 and 1997.  

At the time of the RO's November 1997 denial of the claim, 
the evidence included a July 1991 VA examination report which 
showed that the veteran had reported being in a motor vehicle 
accident (MVA) in 1989.  The impressions were myofacial back 
pain syndrome, and spina bifida, T12 and L1.  Reports from 
Margeurite Barber-Owens, M.D., showed treatment for headaches 
and dizziness in 1991, and noted a history of an MVA two 
years before.  An October 1996 X-ray of the thoracic spine 
noted "very minimal degenerative changes in the superior 
aspect of the thoracic spine," and "failure of complete 
fusion of the posterior elements of T11, T12 and L1.  This 
should be considered a normal variant."  Reports from Warner 
L. Pinchback, M.D., dated in 1996, showed treatment for back 
pain, with a reported history of a back and neck injury while 
on roller skates in 1980, and a lower back injury after an 
MVA in 1985.  Dr. Pinchback indicated that the veteran's 
symptoms were consistent with chronic lumbar syndrome.  
Treatment reports for complaints of back pain, dated between 
1986 and 1997, were also of record from J. D. Hogan, Jr., 
D.C. and Beverly R. Love, M.D.  

Evidence received since the RO's November 1997 decision 
consists of VA and non-VA medical treatment reports, dated 
between 1996 and 2004.  This evidence includes a March 1996 
report from Dr. Pinchback that notes "lumbar strain 
(numerous occasions fall/MVA's)."  In addition, a May 2004 
report from Leroy C. Russell, D.C., states, "Based on our X-
ray and MRI finding of this patient; low back facet 
arthropathy L3-L5 may have been aggravated by a history of 
trauma to the lower back areas as early as 1980."  

This evidence that was not of record at the time of the RO's 
November 1997 decision is not cumulative, and is "new" 
within the meaning of 38 C.F.R. § 3.156.  The Board further 
finds that this evidence is material.  In particular, Dr. 
Russell's May 2004 statement is competent evidence of a 
diagnosis of a low back disorder, and of a nexus to service.  
In this regard, although this statement suffers from several 
insufficiencies, in determining whether evidence is new and 
material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The Board therefore finds that the submitted evidence bears 
directly and substantially upon the issue at hand, that this 
evidence is probative of the issue at hand, and is material.  
See e.g., Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).  The claim is therefore reopened.  


ORDER

Having submitted new and material evidence, the claim of 
entitlement to service connection for neck and back injuries, 
to include headaches, dizziness, sleep problems, and numbness 
in the extremities, is reopened; the appeal is granted to 
this extent only and is subject to the following development.  


REMAND

In September 2004, the veteran was afforded a VA examination, 
the report of which has been associated with the claims file.  
This report shows that the examiner stated:

After careful review of this complete 
file, medical records that were available 
from while the veteran was in the service 
and medical records after service, I was 
unable to resolve this issue.  I cannot 
resolve this issue without mere 
speculation, because there are no medical 
records here from the military that 
substantiate the claim due to the fact 
that the records were either lost or 
destroyed, so therefore I was only able 
to go by the records from the private 
civilian physicians  who report as per 
history of the patient how the injury was 
first initiated.  

The Board finds that a remand is required for another 
examination and etiological opinion.  Despite the September 
2004 VA examiner's statement that "there are no medical 
records here from the military that substantiate the claim 
due to the fact that the records were either lost or 
destroyed," the claims files do, in fact, contain the 
veteran's service medical records.  These service medical 
records include reports of treatment in May 1980 for 
residuals of a fall reportedly sustained while roller 
skating.  This is the injury upon which the veteran has based 
her claim for service connection.  See e.g., veteran's claim, 
received in January 2000.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following actions:

1.  The veteran should be scheduled for a 
VA orthopedic examination.  The claims 
folder must be furnished to the examiner, 
and the examiner should state that the 
claims folder has been reviewed in 
connection with the examination.  The 
examiner should be requested to provide 
an opinion as to whether it is at least 
as likely as not (i.e., a likelihood of 
50 percent or greater) that the veteran's 
cervical and lumbar spine disorders are 
the product of an inservice injury or 
incident. All findings, and the reasons 
therefore, should be set forth in a 
clear, logical, and legible manner on the 
examination report.

2.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he receives further notice.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


